





Exhibit 10.27
FEATHERLITE, INC.
Highways 63 and 9
Cresco, Iowa 52136


March 10, 2006


James S. Wooley


420 Greenridge CT
Debary, FL 32713


Re: Bonus Agreement


Dear Jim:


As you know, Featherlite, Inc. (the “Company”) is exploring various business
combination opportunities. We understand that this news may cause uncertainty
and that any uncertainty about one’s employment future is always difficult. The
Board of Directors wants you to know how important you are to the Company’s
future and it has directed management to provide additional incentive to
continue your employment with the Company as we seek business combination
opportunities. The Compensation Committee and the Board of Directors have
approved the following;


The specific terms of this retention offer are as follows:



1.  
Stay Bonus. If you continue to serve as President of Featherlite Luxury Coaches
until the earlier of (i) the date any Change of Control (as defined in paragraph
4 below) is completed and or until (ii) June 1, 2006 (the “Service
Requirement”), which ever comes first, you will receive a Stay Bonus of
$100,000, less applicable withholding.




2.  
Payment. The Stay Bonus will be payable within five days after the Service
Requirement is satisfied.




3.  
Termination of Employment. If you are terminated by the Company prior to the
satisfaction of the Service Requirement, other than for Cause, you will receive
the Stay Bonus within five days after such termination. “Cause” is defined as
any criminal or grossly negligent act that injures the reputation, business or
performance of the Company; job-related acts of dishonesty, theft or
misappropriation of property of the Company; or any violation of any
confidentiality, non-compete or non-solicitation agreements to which you may be
subject.




4.  
Change of Control. For purposes of this Agreement, “Change of Control” shall
mean a merger or consolidation to which the Company is a party, an acquisition
by the Company involving the issuance of the Company’s securities as
consideration for the acquired business, or any combination of fully closed and
completed mergers, consolidations or acquisitions during any consecutive
twenty-four (24) month period, if the individuals and entities who were
shareholders of the Company immediately prior to the effective date of such
merger, consolidation, or acquisition (or prior to the effective date of the
first of a combination of such transactions) have, immediately following the
effective date of such merger, consolidation or acquisition (or following the
effective date of the last of a combination of such transactions), beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of less than fifty percent (50%) of the total combined voting power of all
classes of securities issued by the surviving corporation for the election of
directors of the surviving corporation.




5.  
Confidentiality. The contents of this letter agreement are confidential and may
only be disclosed to your legal advisers, spouse or significant other and your
supervisor. Any violation of this provision may result in rescission of this
offer.




6.  
Employment Status. This letter agreement is not an employment agreement and your
status as an employee will not change.




7.  
Termination. This letter agreement shall terminate upon payment of the Stay
Bonus in accordance with paragraphs 1, 2 or 3 or, if earlier, upon the
termination of your employment for Cause, as defined above, provided that the
release set forth in the following paragraph shall survive any termination of
this agreement.



Specifically in consideration of this letter agreement and the rights to the
Stay Bonus provided herein, you, for yourself and anyone who has or obtains
legal rights or claims through you, do release, agree not to sue, and forever
discharge the Company, its subsidiaries and divisions and its and their
officers, directors, employees, representatives and affiliates, of and from any
and all manner of claims, demands, actions, causes of action, administrative
claims, liability, damages, claims for punitive or liquidated damages, claims
for attorney’s fees, costs and disbursements, individual or class action claims,
or demands of any kind whatsoever, you have or might have against them or any of
them, whether known or unknown, in law or equity, contract or tort, arising out
of or in connection with your employment with the Company, or otherwise, and
however originating or existing, from the beginning of time through December 31,
2005. This release includes, without limiting the generality of the foregoing,
any claims you may have for wages, bonuses, commissions, penalties,
compensation, deferred compensation, vacation pay, paid time off, severance pay
or benefits through December 31, 2005. This release does not apply to claims
under the terms of this letter agreement or vested benefits under the Company’s
benefit plans.


This release does not apply to any bonus or compensation plan for 2006 and
beyond. Wooley is included in the Featherlite Executive bonus plan approved by
the Compensation Committee and the Board of Directors for 2006 and beyond as
long as he is Vice President of Featherlite, Inc. and President of Featherlite
Luxury Coaches.


Sincerely,
 

        FEATHERLITE, INC.  
   
   
  Date: March 10, 2006 By:   /s/ Conrad D. Clement  

--------------------------------------------------------------------------------

  President and Chief Executive Officer


 
I have read, understand and agree to the terms and conditions of this Agreement.



        FEATHERLITE LUXURY COACHES  
   
   
  Date: March 10, 2006 By:   /s/ James S. Wooley  

--------------------------------------------------------------------------------

 
President, Luxury Coach Divison
Vice President, Featherlite, Inc.







